NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                              IN THE DISTRICT COURT OF APPEAL

                                              OF FLORIDA

                                              SECOND DISTRICT


BRET MAYO,                                    )
                                              )
              Appellant,                      )
                                              )
v.                                            )         Case No. 2D17-3142
                                              )
KERRY MAYO o/b/o N.G.M.,                      )
                                              )
              Appellee.                       )
                                              )

Opinion filed December 7, 2018.

Appeal from the Circuit Court for Hendry
County; James D. Sloan, Judge.

Fred R. Kahle of The Kahle Law Firm, P.A.,
Labelle, for Appellant.

No appearance for Appellee.




BLACK, Judge.

              Bret Mayo appeals the order entered in circuit court Case No. 17-DR-179

finding him in indirect criminal contempt for violating the terms of an injunction. For the
reasons expressed in this court's decision in Mayo v. Mayo, No. 2D17-3140 (Fla. 2d

DCA Dec. 7, 2018), we reverse.1

             Reversed.



CASANUEVA and BADALAMENTI, JJ., Concur.




             1It  is noted that Kerry Mayo, the petitioner, did not initiate a contempt
proceeding in circuit court Case No. 17-DR-179. Rather, Ms. Mayo only filed a petition
in the related circuit court case, Case No. 17-DR-180. Nonetheless, the court ordered
Mayo to show cause why he should not be held in contempt for violating the injunctions
entered in Case No. 17-DR-179 and Case No. 17-DR-180. The court and the parties
proceeded with the evidentiary hearing as to both circuit court cases, and following the
hearing the court entered contempt orders in both circuit court cases. Because this
deficiency was not raised by Mayo on appeal, it cannot serve as a basis for this court's
reversal.

                                          -2-